Order entered February 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00643-CR
                                      No. 05-13-00646-CR

                                JUSTIN VEASLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-52541-Q, F07-60455-Q

                                            ORDER
       The Court REINSTATES these appeals.

       On November 5, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Valencia

Bush; (3) Ms. Bush’s explanation for the delay in filing the appeals is that she had sent appellant

a motion to dismiss the appeals, but appellant did not sign or return it; and (4) Ms. Bush

requested two weeks from the February 5, 2014 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by MARCH 3, 2014.

                                                      /s/   LANA MYERS
                                                            JUSTICE